Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 1 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

n 1 * P : f }
x
U STRICT COURT SD
MICHAEL RAMSAROOP,
Plaintiff DOCKET NO.
-against-
COMPLAINT
Jury Trial Demanded
THE DEPARTMENT OF EDUCATION OF
THE CITY OF NEW YORK; PRINCIPAL
SHIRLEY MILLER; and THE UNITED
FEDERATION OF TEACHERS,
Defendants
x

 

PLAINTIFF MICHAEL RAMSAROOP, (“Plaintiff”) proceeding Pro Se, as and for his
Summons and Complaint filed to protect his Constitutional rights against the above-captioned
Defendants DEPARTMENT OF EDUCATION OF THE CITY OF NEW YORK (henceforth
“DOE), PRINCIPAL SHIRLEY MILLER (henceforth “Miller”), and the UNITED
FEDERATION OF TEACHERS (henceforth “UFT”), alleges upon knowledge as to his own

facts and upon information and belief as to all other matters:

NATURE OF ACTION AND PARTIES

1.This is a civil action seeking injunctive relief, monetary relief, including past and on-going
economic loss, compensatory and punitive damages for wrongful termination due to violations of
Constitutionally protected rights and procedures given to Plaintiff as a tenured teacher under

Education Law 3020-a, namely to have a proper determination of probable cause before any
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 2 of 23

charges were filed, and be treated fairly by his Union, the United Federation of Teachers (UFT),
as stated in the Collective Bargaining Agreement while he was an employee of the NYC
Department of Education. The UFT violated their own procedures in order to “play nice” with
the DOE in depriving Plaintiff of his tenure rights and pension benefits, as a recently discovered
letter from NYSUT, the legal arm of the UFT, shows. Plaintiff seeks monetary and declaratory
relief against Defendants for committing acts with the intent and for the purpose of depriving
Plaintiff of property and liberty rights without the procedural due process guaranteed under the
Fourteenth Amendment of the Constitution of the United States and the UFT Collective
Bargaining Agreement and MOA (2014 and current), and for refusing to or neglecting to prevent
such deprivations and denials to Plaintiff.

2. Plaintiff brings this action under, 42 U.S.C. § 1983, Age Discrimination in Employment Act,
29 U.S.C. §721, et seq., Stigma Plus, First and Fourteenth Amendment of the United States
Constitution and those parts of the New York State Constitution which similarly apply with like
language and together with this Court's pendent jurisdiction over causes of action arising under
New York State laws, both common and statutory; New York Labor Law Section 740
(Retaliatory personnel action by employers), New York State Constitution Article 1, Section 6,
New York State Executive Law (Human Rights Law) Section 290, et seq., Chapter [, Title 8 of
the Administrative Code of the City of New York, Section 8-107(1)(a) (referred to as the Human
Rights Law of the City of New York), State laws governing employment and workplace
discrimination, collective bargaining agreements and payment of dues, fraud and deceit.
3.Plaintiff was denied a fair arbitration hearing after being served false charges signed by AOHT
Principal Shirley Miller a person who was unknown to Plaintiff and who charged him while he

was on a Sabbatical, and solely because of malice and bad faith. The UFT stood aside, gave
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 3 of 23

misleading information before, during, and after Plaintiff's sabbatical and charges were filed.
Defendants deliberately, and in bad faith, denied to him his protected rights as a tenured teacher
to the mandates of Education Law, Just Cause, and the First Amendment after he was accused of
being “incompetent” as a teacher in retaliation against him for filing — and winning ~ his
Grievance Arbitration.

4. Asa result of the joint covert ‘approval’ of the denial of tenure tights by the DOE and the
UFT, Plaintiff was wrongfully, maliciously and in bad faith terminated and sti gmatized
permanently by being wrongfully charged and placed on the Ineligible/Inquiry or "no hire" List.
5. Plaintiff Michael Ramsaroop, at all relevant times herein, was and is a resident of the State of
New York, Richmond County. He was a tenured educator employed by Defendant the
Department of Education starting in 2001. In September 2016 Plaintiff was charged with
“Incompetency” and Defendant Miller found Probable Cause for these charges even though she
ad never spoken with or even met Plaintiff. Plaintiff was wrongfully terminated June 28, 2017 in
violation of his rights as a teacher for 27 years, tenured for 12 years with the Department of
Education, and a member of the UFT since 2001.

6. During all times relevant and material to this Complaint, Defendant New York City
Department of Education (“NYCDOE”) is a school agency organized under and exiting pursuant
to the Education Law of the State of New York, and, for purposes, serves as the public employer
of all persons appointed to or assigned by it. At all relevant times herein, the NYCDOE was a
“person” acting under the color of state law pursuant to 42 U.S.C. § 1983. The Headquarters of
the NYCDOE is located at 52 Chambers Street, N.Y., N.Y. 10007 in Manhattan.

7. During all times relevant and material to this Complaint Defendant Dr. Shirley Miller was

Principal of Academy of Hospitality and Tourism (“AOHT) High School located at 911
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 4 of 23

Flatbush Ave., in Brooklyn, N.Y. Miller became Principal of AOHT while Plaintiff was out on
Sabbatical in the 2015-2016 school year, yet on 9/20/2016 Miller signed her name to the “Notice
of Determination of Probable Cause on Education Law §3020-a Charges” without ever meeting
or speaking with Plaintiff, who was removed from the school the first day back from his study
Sabbatical on September 1, 2016. Thus Miller has no justifiable, rational reason to charge
Plaintiff, and according to Education Law §3020-a she had no lawful right to sign her name to a
determination of probable cause.
8. The United Federation of Teachers CUFT”) is a "labor organization" to which Plaintiff paid
dues as a member in good standing for more than sixteen years. The UFT maintains its
principal place of business at 52 Broadway, New York, NY 10004,

JURISDICTION AND VENUE
9. The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and 1343 for claims
arising under 42 U.S.C. 1983. This Court has subject matter jurisdiction over these claims
pursuant to 28 U.S.C. § 1331 as this matter involves federal questions brought pursuant to
Defendants’ violations of 42 U.S.C. Section 1983, in particular the protections given by the U.S.
and New York State Constitutions, Freedom of Speech First Amendment rights and Equal
Protection Clause enclosed within the Fourteenth Amendment, as well as State law claims

codified in the New York State Constitution and Education Law §3020-a (the "tenure law").

10. This action’s venue properly lies in the United States District Court for the Southern
District of New York, pursuant to 28 U.S.C. § 1391, because the headquarters of the New York
City Department of Education is located at 52 Chambers Street, Manhattan. This Court has the
power to issue declaratory relief pursuant to 28 U.S.C. §§2201 and 2202. This Court has

supplemental jurisdiction over Plaintiff's state and city law claims under 28 U.S.C. § 1367.
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 5 of 23

11.This Court has jurisdiction pursuant to hear suits for violation of contracts between

an employer and a labor organization representing employees in an industry affecting

commerce as defined in this chapter if, as can be seen here, the union ( United Federation of
Teachers, or “UFT”) is a State Actor, without respect to the amount in controversy or without
regard to the citizenship of the parties.

12. Jurisdiction is specifically conferred on this Court by 42 U.S.C. 1983 and State Action
Doctrine giving the UFT the status of State Actor, doing business under color of law in this case.
This Court has pendent and supplemental jurisdiction over Plaintiff's state law and city law
claims, as the facts that form the basis of the state and city law claims are substantially similar to
the facts that form the basis of the federal law claims. At all times relevant herein, Plaintiff was a
public employee claiming retaliation under New York Labor Law Section 740 and covered by

New York State Civil Service Law § 75~b(1)(b).

STATEMENT OF FACTS
13. In 1983 Plaintiff was awarded a fully paid college scholarship by the government of Trinidad
and Tobago. In 1986 he successfully completed a Bachelor’s degree in earth science at the
University of the West Indies (Mona Campus, Jamaica) and in August of 1986 began working
as a full time high school earth science teacher ( grades 10,11 ) for the government of Trinidad
and Tobago. In 1997 he successfully completed a post graduate diploma in Education at the
University of the West Indies (St. Augustine Campus, Trinidad ).
14. In May 2001 Plaintiff was offered a position of employment to become a full time high
school earth science teacher in the Brooklyn High Schools district by MS Denise J Hallet
(Director of Personnel) through the New York City Department of Education International

Teacher Recruitment Initiative. In September 2001 he started at the NYC DOE.
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 6 of 23

15. Since 2008 Plaintiff has taught at the Academy of Hospitality and Tourism (“AOHT”). He
has permanent certification as a grade 7-12 earth science teacher, with an extension for middle

school science.

16. Plaintiff was denied his protected due process rights by the Defendant Department starting at
the end of the 2013-2014 school year, when Plaintiff refused to change the failing grades of
students as demanded by AOHT Principal Adam Breier. In the absence of a clear school policy
and numerical data showing that none of the faculty members had used “averaging “, the
principal suggested that Plaintiff use such averaging, but Plaintiff refused as he believed that this
was simply a way to help students in their pending graduation year to pass courses that they had
failed in the last semester of the 2013-2014 school year, Breier subsequently issued Plaintiff a
letter to file for insubordination, showing how angry he was at Plaintiff, Plaintiff grieved the
retaliatory letter, and Breier subsequently in September 2014 retaliated against Plaintiff once

again by giving him false and derogatory ratings in his observations.

17. On November 3, 2014, Plaintiff filed an APPR complaint concerning the formal observation
he had on November 3, disagreeing with Principal Brier’s post-observation evaluation report. On
June 15, 2015 Arbitrator Jay Siegel granted Plaintiff his grievance request to remove the
observation and ineffective evaluation from Plaintiffs personnel file. Siegel wrote, “.November
3, 2014, observation shall be removed from the Complainant’s file and shall not count towards
the Complainant’s 2014-2015 rating”,

18. However in violation of Siegel’s ruling and Plaintiff's contractual rights, Breier reported an
end-of-year (2014-2015) a Measure of Teacher Performance rating (“MOTP”) of “Ineffective”

for Plaintiff even though the MOTP data was missing and state and local Measures of Student
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 7 of 23

Learning (“ MOSL.”) were both “ Effective”. Principal Breier showed malice by violating
Plaintiff's rights to a rating of “N/A” at the end of the 2014-2015 school year, and the UFT did
nothing to fix this report nor address the violation of the UFT Contract as well as Plaintiff's
rights under the CBA and evaluation standards mandated by New York State Education
Department and the NYC DOE.

19. Prior to receiving Arbitrator Siegel’s favorable Award, in March 2015 Plaintiff filed for a
one-year study sabbatical ( Fall 2015 and Spring 2016) leave through the NYCDOE Solas
system. His intention was to pursue additional relevant graduate studies at The State University
of New York at Stony Brook in order to improve his pedagogy, especially in classroom
management techniques which he had requested from the administration at AOUT but never
received,

20. On April 09 2015 Plaintiff received an email from the director of school renewal
(Samantha Alexis) stating that his Sabbatical was not approved by Brincipal

Breier because the courses were not rigorous enough. Breier’s refusal to approve the Sabbatical
was made in bad faith and with malice, and his action is in violation of Plaintiff's rights as well
as the UFT contract. Plaintiff requested three Stony Brook SUNY Professors (Timothy Glotch,
Yvonne Barbour, and Deanne Rogers) write letters to support the academic rigor of the graduate
courses at Stony Brook University,

21. On May 14, 2015 Plaintiff received an email from the Administrative Assistant( Ayesha
Benjamin) to Superintendent Prayor that the Superintendent had made a further review of his
Sabbatical, and there was an accompanying attachment for him to sign and return. The
attachment, sent directly from Prayor, stated that Plaintiff's Sabbatical was being approved,

but that he must appear for the 3020a charges for which a hearing was being scheduled in the
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 8 of 23

2015-2016 school year, Prayor further stated that the Sabbatical would not be processed until
Plaintiff returned the signed letter. Thus Plaintiff was forced to sign this letter under duress. This
letter violates the terms of Plaintiff's ri ghts as stated in the UFT Contract Article 21 , and denies
Plaintiff his lawful procedural due process tenure rights. Plaintiff requested the assistance of the
UFT in objecting to this malicious action, but he received none

22. June 4 2015 Plaintiff received papers informing him that he was charged under Education
Law section 3020-a, and on the same day he received a letter from Principal Breier that the
Office of Personnel Investigations had applied a "problem code" to his personnel file. According
to the letter, Plaintiff was told that he was barred from applying for or working per session
activities, after school activities, or coaching activities. The defamatory and harmful destruction
to Plaintiff's life and career due to this black mark on his personnel file continues to the present
day.

23. On June 8 2015 Plaintiff received an email from the NYCDOE SOLAS that his Sabbatical
was formally processed and approved.

24. On June 15 2015 Plaintiff received a copy of the Seigel Award that was granted in his favor.
It removed the only formal observation he had for the 2014-2-15 school year and Siegal wrote
that this observation could not be used towards the 2014-2015 APPR evaluation. The
Defendants never complied with the award and gave Plaintiff an “Ineffective” rating anyway.
25. On June 22 15 Plaintiff met with Principal Brier for his final TIP review meeting. On

the second page and towards the very end of the letter the Principal says “As you have applied
for and been granted a study sabbatical, I hope that you endeavor to ensure that you focus on the
areas of improvement noted above during your sabbatical”. At the time, Plaintiff was not aware

that this statement was deceitful and fraudulent, and that Breier never intended on giving
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 9 of 23

Plaintiff a chance to improve his pedagogy, in violation of Education Law 3020-a, the UFT
Collective Bargaining Agreement, and the terms and conditions of Plaintiffs due process rights
as a tenured teacher under the NY State and U.S. Constitutions,

26. On August 20, 2015 Plaintiff started his 3020-a after he was on his year Sabbatical. He was
represented by NYSUT attorney Mr. Steven Friedman, who “advised” him to sign a stipulation
agreeing to a fine of $7000 (to be rapid by payroll deduction over 18 months) and admission of
guilt to the charges outlined in the charging document. Plaintiff signed this Settlement under
duress, without alternative options and in violation of his contractual rights.

27. On September 1 2016, the first day of the school year after reporting back from his
Sabbatical, Plaintiff was expecting to return to work for the 2 years required for all those who go
on a 1-year sabbatical ( that is part of the sabbatical agreement). Instead, on the very first day of
reporting back to AOHT, Plaintiff was given a letter by the Assistant Principal Luke Fitzgibbon
that he had been reassigned to PS007 pending new 3020-a charges, The new principal at AOHT,
Shirley Miller, signed off on the finding of probable cause in the second set of 3020a charges.
Plaintiff never met this person. Miller became principal of AOHT while Plaintiff was on his
Sabbatical. Her signature on the Notice of Determination of Probable Cause for the second set of
charges for incompetency are fraudulent and violative of Plaintiff's tenure, property and liberty
rights as well as the UFT CBA and State and U.S. Constitutions particularly the Fourteenth
Amendment,

27. The service of the new charges on the very day that Plaintiff returned to AOHT shows malice
and bad faith by the Defendants and denial of due process. But for the joint approval of the
denial of tenure rights by the DOE and the UFT, Plaintiff was wrongfully, maliciously and in bad

faith terminated and stigmatized permanently by being wrongfully charged and placed on the
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 10 of 23

Ineligible/Inquiry or "no hire" List.

28. On 9/25/2016 Plaintiff wrote Superintendents Fred Walsh and Michael Prayor to

inquire about the 2014-2015 evaluation with missing MOTP data. Neither Superintendent nor
their administrative assistants replied.

29. The UFT did not intervene nor object to the bad faith, malicious prosecution and arbitrary
and capricious actions of the Department.

30. From September 8 2018- June 28 2017 Plaintiff reported to PS007 and performed non-
teaching duties such as computer network, laptop, desktop and printer maintenance. This is a
violation of the UFT Contract, which says that all teachers work on administrative duties aligned
to their licenses while reassigned.

31. From February 16, 2017 — May 18, 2017 Plaintiff attended the 3020 hearing on his alleged
“incompetence” at the NYC DOE 3020-a hearing office located at 100 Gold Street, 3" floor, in
Manhattan. The Arbitrator on the case was Ira Lobel. Lobel aided witnesses for the NYC DOE
clarify their testimony against Plaintiff, did not find Plaintiff credible when he complained about
the procedures used by Principal Breier to get him terminated, and in general seemed biased
against Plaintiff throughout the hearing. A joint exhibit agreed to by both NYSUT and the DCE
was submitted during the hearing of the second 3020 which stated that while on sabbatical
Plaintiff took courses relating to pedagogy, but this was not considered by Arbitrator Lobel as
part Plaintiff's obvious willingness to improve. Additionally, Lobel claimed that the principal
was credible, but it is documented in the Siegel award that the principal was found “deleting and
adding lesson specific evidence “after the observation report was issued in 2014. Under cross
examination Breier testified that the transcript of the previous day was wrong, yet he was

credited with being truthful, credible while Plaintiff was not found to be credible,

10
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 11 of 23

32, On June 28 2017 Plaintiff received notification from NYSUT attorney Lori Smith that the
Arbitrator (Ira Lobel) had recommended that he be terminated from employment with
NYCDOE,

33. On July 7, 2017 Plaintiff filed an Article 75 Appeal of Lobel’s decision in the New York
State Supreme Court (Index No. 100918/17) In this Appeal, Plaintiff argued that Lobel’s
decision was irrational because he overlooked the procedural violations of law and in the UFT
contract in the NYC DOE charging process, by saying that Plaintiff was permanently
incompetent, and that no amount of remediation would ever improve his pedagogy. But Lobel
neglected to address Plaintiff's year-long sabbatical design so that he could improve, and ignored
the charges were filed before Plaintiff had spent even one day in the school showing his new
knowledge. Also, Lobel found Plaintiff incompetent without any student outcomes to prove it.
Lobel based his decision to terminate solely on the basis of Breier’s opinions and Miller’s wholly
invalid determination of probable cause,

34. From October 2017 -2018 Plaintiff applied for about 65 jobs ( 50 with the City of New York,
6 as a geologist with NYS and private Geology firms, 3 as data specialist programmers with
Charter Schools, 5 with CUNY). Out of 65 applications, Plaintiff has had three interviews and
two short listings. Since 2017 he has accumulated financial losses due to his wrongful
termination of more than $400,000, with numerous damages that have not as yet been quantified
from emotional distress and career damage due to the Problem Code. None of the Constitutional
issues on the First and Fourteenth Amendment violations nor the deprivation of property, liberty
and rights under the tenure laws due to Plaintiff's senior standing and his age and salary were

brought up during the 3020-a or Article 75 appeal. These issues are ripe for review by this Court.

11
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 12 of 23

35. On January 19, 2018 Judge Arlene Bluth denied Plaintiff's Article 75 and granted the Motion
To Dismiss submitted by the NYC DOE on the grounds that Plaintiff was not as credible as
Breier, and the facts showed that Plaintiff could not improve his pedagogy. Bluth ignored, just as
Lobel did, the one-year study Sabbatical that Plaintiff was approved for, and the fact that
Plaintiff was served incompetency charges the same day that he returned to AOHT in September
2016. Defendants did not wait to find out if Plaintiff had improved his pedagogy or not, and this
is a significant error throughout the decisions made in this case to date.

36. In his Article 75, Plaintiff had argued his due process rights had been violated not only by the
AOHT staff and administration in declaring him incompetent for the second 3020-s without
finding out if this was so, but Judge Bluth also denied Plaintiff his rights by omitting any

mention of the lack of subject matter jurisdiction held by Arbitrator Lobel to hear the charges
and decide Plaintiff's case.

37.On or about January 2019 Plaintiff became aware of the ruling in Richmond County Supreme
Court by Judge Desmond Green in the Article 75 matter of Rosalie Cardinale v New York City
Department of Education (Index no.851 65/2017, decided March 29, 2018). Judge Green in
Richmond County decided the Article 75 submitted by Cardinale in her favor, saying clearly the
very same argument Plaintiff stated in his Article 75: that without a vote by the Executive
Session in the Panel For Educational Policy (NYC DOE school board) before charges are served
on a Respondent, the Arbitrator does not have subject matter jurisdiction. Green wrote,

“New York State created the public school tenure system guaranteeing continued
employment to tenured teachers by statute and therefore created a property right in a tenured
teacher's continued employment. (See Education Law$$§§ 3012, 3012- a, 3020, Holt v. Board
of Educ. Of Webutuck Cent. School Dist., 52 NY2d 625 [1981], Matter of Abromvich vy.
Board of Educ. of Cent. School Dist. No. T of Towns of Brookhaven & Smithtown, 46 NY2d
450 [1979]). Where a property right in continued employment exists, such as New York's

tenure system, the recipient of such a right may not be deprived without due process. See
Cleveland Bd. of Educ. v. Loudermill, 470 US. 532, 538 [1985].

12
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 13 of 23

New York State guarantees a tenured teacher's due process rights to continued employment
by statute requiring that "no [tenured teacher] ... shall be disciplined or removed during a
term of employment except for just cause and in accordance with the procedures specified in
section three thousand twenty-a of this article or in accordance with alternate disciplinary
procedures contained in a collective bargaining agreement ... "Education Law § 3020.

The statutory procedural process afforded to teachers with tenure under Education Law
§3020-a requires:

The filing of charges “in writing and filed with the clerk or secretary for the school district or

employing board during the period between the actual opening and closing of the school
year for which the employed is normally required to serve. Education Law§3020-a(1)

"Within five days after receipt of charges, the employing board, in executive session, shall
determine, by a vote of a majority of all the members of such board, whether probable cause
exists to bring a disciplinary proceeding against the employee pursuant to this section,"

Education Law § 3020-a(2).

Where an employing board determines probable cause exists for discipline the tenured teacher
shall receive: "a written statement specifying (i) the charges in detail, (ii) the maximum penalty
which will be imposed by the board if the employee does not request a hearing or that will be
sought by the board if the employee is found guilty of the charges after a hearing and (iii) the
employee's rights under this section, shall be immediately forwarded to the accused employee *

ld.

Green summarized his conclusion that there was a procedural error of law:

“Hearing Officer Lendino conducted the Education Law § 3020-a hearing based on
unproven assumptions that the delegations of duties and responsibilities from the office of
the Chancellor to subordinate administrators occurred in compliance with the relevant
statutory authority.” (p. 4)

38. Judge Green therefore agreed with Plaintiff's arguments, unravelling the long history of

unfair procedures used in NYC by the DOE and the UFT to destroy good teachers because

13
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 14 of 23

someone did not like him/her.

39. In October 2019 Plaintiff was given a copy of a letter from NYSUT Attorney Keith Gross to
a teacher who wanted Gross to argue for a lack of subject matter jurisdiction at her 3020-a. The
letter is dated April 23, 2018 and addressed to a teacher who was charged with 3020-a, (SED
#32,418). Gross responded to this teacher on the Cardinale case and why he would not bring it
up at her hearing. He wrote that it would be “unethical”, as there were so many decisions against
Cardinale already made. However he used cases decided before March of 2018. On June 1, 2018.
This teacher was fired by Arbitrator Mary O’Conneli.

40. The Cardinale case shows a pattern and practice of the Defendants’ partnership in ignoring
tenure law so that any administrator of a school can get anyone fired for any reason. Plaintiff has
lost his career, his standing in his community, and all income due to the retaliation reported here.
41, The circumstances and facts in this case show that Defendants’ behavior constituted the
creation of a hostile work environment based upon Plaintiff's age and seniority at AOHT, and in
retaliation for his opposition to scrubbing student grades as well as winning his Grievance
against Principal Breier’s observation report,

42. The conduct, pattern and practice of evaluating Plaintiff with malice and in bad faith was
tacitly agreed to and joined into by the UFT,

43. Defendants’ conduct unreasonably interfered with Plaintif?’s work performance.

44. Plaintiff was caused to be distressed emotionally by Defendants’ discriminatory

and malicious conduct.

FIRST CLAIM FOR RELIEF

AS TO ALL DEFENDANTS

Due Process — Fourteenth Amendment,
New York Labor Law Section 740
42 U.S.C, § 1983/property right

14
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 15 of 23

45. Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs as if
fuily set forth herein.

46.While acting under color of State Law, Defendants violated Plaintiff's First Amendment and
his tenure rights by retaliating against him for exercising his freedom of speech as a citizen
with regard to matters of public concern by opposing the unethical changing of grades by the
Principal who wanted all students to pass and not get the failing grades that Plaintiff knew they
deserved.

47, Defendants, under color of State Law, by allowing the administration of AOHT to violate
both the UFT contract for evaluating teachers, and Chancellor’s Regulations for charging
incompetency, in clear violation of Plaintiff's lawfully mandated rights under the Collective
Bargaining Agreement (CBA) as well as the Department’s rules and regulations required by
the New York State Education Department as Education Law 3020-a(2)(a), denied Plaintiff his
rights under the Fourteenth Amendment and New York Labor Law Section 740,

48.As a proximate result of Defendants’ retaliatory actions against Plaintiff, Plaintiff has
suffered and continues to suffer a loss of past and future income, monetary damages,
humiliation, severe emotional distress, mental and physical anguish and suffering, and damage

to his professional reputation, in an amount to be determined at trial.

SECOND CLAIM FOR RELIEF

TO ALL DEFENDANT

Due Process — Fourteenth Amendment
42U.S.C. § 1983/Liberty Interest)

15
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 16 of 23

49. Plaintiff repeats and realleges each and every allegation contained above, inclusive with
the same force and effect as if more fully set forth herein

50.While acting under the color of state law, the NYC DOE constructively terminated Plaintiff s
New York City License without providing procedural due process before the deprivation of
property and the UFT allowed the violation of procedures to move forward, and terminate
Plaintiff.

51.The Plaintiff's claim is one for loss of reputation by being placed on the Problem Code
without any recourse to remove his name. The loss of one's reputation can violate the Due
Process Clause if the loss of reputation is associated with the deprivation of a federally protected

liberty interest, such as government employment. Bd. of Regents v. Roth, 408 U.S, 564 573, 92

 

S.Ct. 2701, 33 L.Ed.2d 548 (1972) ; Valmonte v. Bane, 18 F.3d 992, 999 (2d Cir. 1994),

 

52.The loss of reputation without due process of law; in combination with the loss of a more
tangible interest, is referred to as a "stigma plus" claim. The "stigma" within a stigma plus claim
is the loss of reputation and the "plus" is the loss of a more tangible interest, such as
employment. See Velez v. Levy, 401 F.3d 75, 87-88 (2d Cir. 2005) ; Spang v. Katonah-
Lewisboro Union Free Sch. Dist., 626 F.Supp.2d 389, 394-95 (S.D.N.Y. 2009). "Because stigma
plus is a species within the phylum of procedural due process claims, the Plaintiff must
demonstrate that his liberty interest was deprived without due process of law in addition to

proving the deprivation of a liberty interest”. Segal v. City of New York, 459 F.3d 207, 213 (2d

ie i

Cir. 2006).

53.Here, Plaintiff was denied any course of action to remove his name from the 3020-a charges

as well as the Problem Code.

16
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 17 of 23

54.As a proximate result of Defendant’s actions against Plaintiff, Plaintiff has suffered monetary
damages, a loss of past and future income, severe emotional distress, humiliation, mental and
physical anguish and suffering and damage to his professional reputation.

THIRD CLAIM FOR RELIEF

AS TO ALL DEFENDANTS
CAUSE OF ACTION FOR NEGLIGENCE

55. Plaintiff repeats and realleges each and every allegation contained above, inclusive with
the same force and effect as if more fully set forth herein.

56.While acting under the color of state law, the NYC DOE and UFT in bad faith and with
malice, terminated Plaintiff's license without providing procedural due process in terms of
opposing the detrimental treatment of Plaintiff before the deprivation of property due to
negligence.

57.All Defendants were negligent and departed from standards of good and accepted practice, of
which they had a non-delegable duty to utilize reasonable care and judgment in the performance
of their respective responsibilities and obligations with respect to the Plaintiff: such negligence
was continuing and cumulative over the period of time referenced herein.

58.Defendants' negligence and negligent acts, whether taken singularly or in combination, were a
direct and proximate cause of Plaintiff's suffering, mental anguish, and loss of personal dignity,
both in the past and continuing in the future.

59.The Defendants, their agents, servants and/or employees were careless and negligent in
departing from good and accepted practice in the investigation and monitoring of the
unsubstantiated claims made against the Plaintiff; in screening them before taking action against
a teacher, for their credibility, veracity, and reliability; and for the removal of the Plaintiff from

his position; among other things: in failing to possess the requisite learning, skill, knowledge and

17
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 18 of 23

judgment ordinarily exercised in investigating and monitoring claims against faculty members; in
failing to perform certain procedures, which the reasonably skillful and competent personnel
would have so done under the circumstances; and in violating each and every rule, regulation,
code statute or ordinance governing the exercise of reasonable care and due diligence concerning
the management, and control of the aforementioned situation, including but not limited to,
violating the contract existing between the New York City Department of Education (NYC

DOE) and the United Federation of Teachers (UFT),

60.As a proximate result of Defendants’ actions against Plaintiff, Plaintiff has suffered monetary
damages, a loss of past and future income, severe emotional distress, humiliation, mental and

physical anguish and suffering and damage to his professional reputation.

FOURTH CLAIM FOR RELIEF
AS TO DEFENDANT NYC DEPARTMENT OF EDUCATION
TALIAT IN LATION OF
NEW YORK STATE CIVIL SERVICE LAW 8 75-B
61.Plaintiff repeats and re-alleges the allegations set forth in the preceding paragraphs as if
fully set forth herein.
62.Plaintiff reported violations about federal, city and state law violations by the school
administration regarding unethical practices at the school and also grieved and won his
grievance against the principal for falsifying the observation report in 2014. In the first
instance he was speaking as a private citizen, he was not speaking for himself, on matters
of public concern, thereby engaging in a protected activity as defined in New York Civil
Service Law § 75- b(2)(a).

63.Defendant had notice that Plaintiff participated in such protected activities.

18
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 19 of 23

64.Defendant retaliated against Plaintiff by engaging in adverse "personnel actions" as
defined by New York Civil Service Law§ 75-b(1)(d). Specifically, Defendant subjected
Plaintiff to a retaliatory hostile work environment, including but not limited to: charging
him with baseless Specifications and otherwise taking away his livelihood and job
security.

65. As a proximate result of Defendant’s retaliatory actions against Plaintiff, Plaintiff has
suffered and continues to suffer a loss of past and future income, monetary damages,
humiliation severe emotional distress, mental and physical anguish and suffering , and

damage to his professional reputation, in an amount to be determined at trial.

FUFTH CLAIM FOR RELIEF
AS TO DEFENDANT NYC DEPARTMENT OF EDUCATION
INTENTIONAL AND/OR NEGLIGENT INFLICTION OF
EMOTIONAL DISTRESS
66.Plaintiff repeats and realleges each and every allegation contained above, inclusive with
the same force and effect as if more fully set forth herein.
67. Defendant Department of Education did, with malice and in bad faith, without
justification, intentionally harm the Plaintiff by playing a part in seeking to wrongfully
terminate him from his employment, and caused him intentional and/or negligent infliction
of emotional distress.

68.As a result of the foregoing, Plaintiff did suffer damages in an amount to be determined

at trial.

19
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 20 of 23

SIXTH CLAIM FOR RELIEF
AS TO DEFENDANT UFT
CAUSE OF ACTION FOR BREACH OF CONTRACT
69. Plaintiff repeats and realleges each and every allegation contained above, inclusive with
the same force and effect as if more fully set forth herein.
70.While acting under the color of state law as a State Actor the UFT constructively terminated
Plaintiff's license without providing procedural due process before the deprivation of property.
71. Defendant was negligent and departed from standards of good and accepted practice, of
which they had a non-delegable duty to utilize reasonable care and Judgment in the performance
of their respective responsibilities and obligations with respect to the Plaintiff concurrent with
the terms and conditions in the CBA: such negligence was continuing and cumulative over the
period of time referenced herein,
72.Defendant’s negligence and negligent acts, whether taken singularly or in combination, were
a direct and proximate cause of Plaintiff's suffering, mental anguish, and loss of personal dignity,
both in the past and continuing in the future.
73.The Defendant, their agents, servants and/or employees were careless and negligent in
departing from good and accepted practice in the investigation and monitoring of the
unsubstantiated claims made against the Plaintiff; in screening them before taking action against
a teacher, for their credibility, veracity, and reliability; and for the removal of the Plaintiff from
his position; among other things: in failing to possess the requisite learning, skill, knowledge and
judgment ordinarily exercised in investigating and monitoring claims against faculty members: in
failing to perform certain procedures, which the reasonably skillful and competent personnel

would have so done under the circumstances; and in violating each and every rule, regulation,

20
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 21 of 23

code statute or ordinance governing the exercise of reasonable care and due diligence concerning
the management, and control of the aforementioned situation, including but not limited to,
violating the contract existing between the New York City Department of Education (NYC
DOE) and the United Federation of Teachers (VFT),
74.As a proximate result of Defendant’s actions against Plaintiff, Plaintiff has suffered monetary
damages, a loss of past and future income, severe emotional distress, humiliation, mental and
physical anguish and suffering and damage to his professional reputation.

SEVENTH CLAIM FOR RELIEF

AS TO ALL DEFENDANTS
CAUSE OF ACTION FOR CONSTRUCTIVE FRAUD IN CONTRACT

75. Plaintiff repeats and realleges each and every allegation contained above, inclusive with
the same force and effect as if more fully set forth herein.
76. Plaintiff signed a contract with Defendant Department of Education starting in 2001.
77, Plaintiff paid dues to the UFT from 2001, and as a paying member he was assured of
certain rights and responsibilities that he must abide by, and he complied, to his detriment.
78. Defendants violated their duties and responsibilities toward Plaintiff willingly,
knowingly, in bad faith and with malice, with the focus on terminating him because of his
filing grievances, age and seniority.
79. Defendants made representations of fact which were untrue and/or recklessly made.
Klembezyk v. Di Nardo, 265 A.D.2d 934, 935, 705 N.Y.S.2d 743, (N.Y. App.Div., 4% Dep’t
1999),

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against Defendants as follows:

21
Case 1:20-cv-04947-ER Document 2 Filed 06/23/20 Page 22 of 23

A. For appropriate compensatory damages against Defendants in an amount to be
determined at trial over the losses of $500,000.

B. For appropriate declaratory relief regarding the unconstitutional acts and practices of
Defendants;

C. For removal of Plaintiffs name from the Problem Code held in his personnel file at the
Division of Human Resources.

D. For nominal damages

E. For such other relief and further relief as may be deemed just and proper.

JURY DEMAND
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands
a trial by jury of all issues triable of right by ajury.

Dated: June 22 2020
South Richmond Hill, N_Y.

 

22
20-cv-04947-ER Document 2 Filed 06/23/20 Page 23 of 23

Case 1

 

 

Tn
ay ae
Bae eae

oe SSUES Bee

oe

Oe Ba
DONS eN Sa eG
é RES SS ConA ERS

Bets ey
a UES TES ‘ i: : x i Petia

BOS ae

EES DO,
AACE MPA eae
ERS ea

eG

TSH oe
es re : ee : ae

‘ ees Z

BERS ti tegen

era ME eaten
SO ees
Le ae

oo

ee

s al gg oe
ES aS

 

           
     

 

a ee
se LOE

ee eee
es © HEN
sons eens

i on ea eae gia

pated

eel : : Soe oh : eee < ee
a : te Be es LES FA an eee
Hee po ula & oe ‘ 2 A 3 : : ON ES

se

ee z : : : eee es
Seu

Me

ee

Ses

Ss

BS,

SS

eee £ : eae ene

SS

ee : oa

“
a

   
           

Cee

   

Be ER

es

 

 
